Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 11-19 in the reply filed on September 20, 2022 is acknowledged.  The traversal is on the ground(s) that the groups are sufficiently similar to not be a serious burden for examination.  This is not found persuasive because the inventions are related but distinct as a process and apparatus for its practice. See MPEP 806.05(e). The system as claimed can be used in a materially different process such as one that manufactures coated transformers. The method requires a stator assembly and thus they are distinct inventions.
The requirement is still deemed proper.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 20, 2022.

Claim Interpretation
Claim 11 recites “coating epoxy on end portions of leg portions of the plurality of hairpins while passing through an epoxy coating stage” in lines 4-5. The claim does not require that the hairpins be inserted in the stator slots. The varnishing step clarifies that a step of introducing the hairpins has been performed after the epoxy coating. Examiner suggest amending the claim language to note that the epoxy is applied on the hairpins after being inserted into the plurality of slots.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2014/0225465; Goto), Huehsam (US 2006/0177593; Huehsam), Swift (US 2006/0218777; Swift) and Rahman et al. (US 2020/0014267; Rahman)
Goto disclose a method for manufacturing a stator. Title, Abs. The method comprises obtaining hairpins inserted along the circumference of a stators. [0068]. After insertion twist forming is performed to weld the two leg portions forming section Sgf. [0069]; Fig. 4. After welding an insulation is applied over the weld Sgf using a resin by powder coating. Id. After, the coating, the stator core 20 is impregnated with varnish. Id. Examiner notes that the varnish impregnation would cover the slots and the hairpins as it is impregnating that area.

    PNG
    media_image1.png
    179
    280
    media_image1.png
    Greyscale

Goto does not explicitly disclose that the powder coating and the varnish are applied in an epoxy coating stage and a varnish impregnation stage.
However, Huehsam discloses methods for insulating stators. [0017]. Huehsam discloses that the treatment steps are performed sequentially in different stages. For instance there are coating steps, cleaning steps and firing steps. [0018]. The coating step includes coating with electrostatically charged plastic powder. Id. 

    PNG
    media_image2.png
    403
    494
    media_image2.png
    Greyscale

Furthermore, the court has held that duplication of parts--in this case having multiple coating/cleaning/firing stages—has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). 
Swift discloses that the varnish is applied in a chamber [0033]. The varnish is applied via immersion. Id.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Goto and utilize an epoxy coating stage and a varnish impregnation stage to coat the hairpins and the slots. Huehsam discloses that the use of chambers and stages is known in the art and a suitable way to coat stators. Puter further discloses that the varnish can be applied in its own chamber via immersion. Having sequential stages would be advantageous in an industrial setting as it orders the processing steps and allows for controlled production of the stators.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Although Goto discloses utilizing an insulator resin that is powder coated, it does not disclose that it is an epoxy coating. 
However, Rahman discloses that the hairpins are covered with epoxy coatings for insulation purposes. [0004]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Goto and utilize an epoxy as the coating composition applied to insulate the hairpins.

Claim(s)  12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (Goto), Huehsam (Huehsam), Swift (Swift), Rahman et al. (Rahman), Mall et al. (US 2006/0102702; Mall), and Ueno et al. (US 2016/0233479; Ueno)
	Goto discloses the method as shown above. The combined references Goto/Huehsam/Swift/Rahman teach the method of having several stages to perform different steps in the manufacturing process. 
Goto does not disclose preheating the stator assembly prior to application of the epoxy powder. 
However, Mall discloses preheating to 100C to allow “some melting or flowing into solid epoxy powder upon initial application of powder.” [0035]. Mall discloses this facilitates obtaining uniform coating thickness. [0035].
The determination of optimum or workable ranges of the preheat temperature to achieve  melting or flowing would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	The stator is transported to a chamber (36) (i.e. immersion tank) at which the powder is deposited with an electrostatic gun through spraying in air. [0030]. The leg portion are inserted inside the chamber. Fig. 4. 
After coating, the structure is heated at a temperature range of 120-210C for about two hours, depending on the composition of the powder coat. [0035]. At this stage the coating flows and cures providing a uniform coating on the stator parts. Id.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Goto and preheat the stator assembly prior to coating with epoxy to partially melt and flow the powder upon initial application of the powder. Mall discloses this facilitates obtaining uniform coating thickness which is an advantage in the art.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Goto and submit the coated device to an epoxy coagulation device to flow and cure the epoxy composition. Mall discloses this enables the production of the uniform coated stator.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the preheating temperature depending on the type of epoxy powder used to optimize the melting and flow to achieve uniform coating thickness.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
	Note that due to the disclosure of the combined references as shown above the stator would be disposed facing downward to allow coating the soldered leads while the stator faces away from the coating chamber.

Goto/Huehsam/Swift/Rahman/Mall discloses the method as shown above. The combined references do not disclose that the stator assembly is moved via a first rotation servo-motor.
However, Ueno discloses that stator manufacturing device move the servo assembly during manufacturing via a servo motor. [0195]. The servo-motor causes the stator to move horizontally via a conveying mechanism. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Goto and utilize a servo-motor with a conveying mechanism. Ueno discloses that this is known as a suitable way to convey the stator device. A system such as the one taught by the combined references Goto/Huehsam/Swift/Rahman/Mall is compatible with a horizontal conveying system comprising multiple chambers along the horizontal direction.

Claim(s) 14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (Goto), Huehsam (Huehsam), Swift (Swift), Rahman et al. (Rahman), Puterbaugh et al. (US 2005/0074548; Puter), and Takahashi et al. (US 2005/0074553; Takahashi)
Goto discloses the method as shown above. The combined references Goto/Huehsam/Swift/Rahman teach the method of having several stages to perform different steps in the manufacturing process. However, they do not explicitly disclose having a preheating step prior to applying the varnish. 
Puter discloses that the stator assembly is preheated to a temperature of about 300F. [0014]. Followed by placing the preheated stator on a chamber containing the liquid varnish, and submerging it in the varnish. [0016-18]. The stator is then removed from the varnish, drained, and heated to 150-175C. [0022]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Goto and preheat the stator assembly prior to applying the varnish. Puter discloses that preheating allows controlling the thickness of the varnish. [0021].

Goto/Huehsam/Swift/Rahman/Puter disclose the method as shown above. The combined references do not disclose that the varnish is applied by vertically dropping the varnish on the stator assembly.
However, Takahashi discloses a method which preheats the substrate—such as a stator--to be coated. [0042]. Takahashi then subjects the preheated substrate to varnish coating step via a system such as Figure 4 that applies the vanish by dropping it on the assembly. [0023]
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Goto and apply the varnish by vertically dropping instead of immersion. Takahashi discloses that this is a suitable way to coat a stator with varnish.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Re Claims 18-19: Puter discloses that the stator assembly is preheated to a temperature of about 300F. [0014]. Followed by placing the preheated stator on a chamber containing the liquid varnish, and submerging it in the varnish. [0016-18]. The stator is then removed from the varnish, drained, and heated to 150-175C. [0022]. This heating step performed after varnish can be considered a drying step while also coagulating the varnish as desired.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (Goto), Huehsam (Huehsam), Swift (Swift), Rahman et al. (Rahman), Puterbaugh et al. (Puter), Takahashi et al. (Takahashi), and Saito et al. (US 2004/0202863; Saito).
Goto discloses the method as shown above. Goto does not disclose measuring the stator assembly prior to and after impregnating with varnish.
However, Saito in the field of coating methods discloses how to determine the amount of a coating composition. [0119]. Saito discloses that the amount of the coating composition is calculated based on the weight difference prior to and after applying the coating. Id. This enables checking if the purposes of the coating are achieved. Id.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Goto and weigh the stator assembly prior to and after applying of the varnish coating. Saito discloses that this allows determining if the correct amount of coating was applied which is beneficial in an industrial setting for quality control purposes.

Re Claims 17-19: Puter discloses that the stator assembly is preheated to a temperature of about 300F. [0014]. Followed by placing the preheated stator on a chamber containing the liquid varnish, and submerging it in the varnish. [0016-18]. The stator is then removed from the varnish, drained, and heated to 150-175C. [0022]. This heating step performed after varnish can be considered a drying step while also coagulating the varnish as desired.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712